DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2020 was considered by the examiner.
Drawings
The drawings filed on 3/10/2020 are acceptable for examination by the examiner.
Specification
The disclosure is objected to because of the following informalities.  In paragraph [0004], the 2nd sentence contains a typographical error (“… workpiece an object…”).
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TENG et al. (cited by applicant; WO2015/035894 A1; hereafter Teng) in view of SWANSON et al. (cited by applicant; US 2010/0021580 A1); hereinafter Swanson.  
TENG teaches regarding claim 1, an assembly for rapid manufacturing of objects having rotational  symmetry by direct metal deposition, the assembly comprising:  a rotary stage 7 for providing rotational movement of an object supported by said stage 7 about a central stage axis (through center stage 7 shown by vertical dashed line); and a plurality of nozzles 3-4 spaced above said rotary stage 7 for performing direct metal deposition upon the object supported by said stage (figure 1; after heading “BRIEF DESCRIPTION OF THE DRAWINGS”, the fifth paragraph discusses figure 1).
Regarding claim 8, each of said drive mechanisms for each of said nozzles 3-4 are synchronized by a motion controller for maintaining synchronous movement relative to said object revolving with said rotary stage 7 for depositing three-dimensional geometry of said object.
Regarding claim 9, said plurality of nozzles 3, 4 are configure for performing direct metal deposition thereby manufacturing or rebuilding the symmetrical by three-dimensional printing (discussed in the 7th paragraph under “brief description”).
Regarding claim 10, said plurality of nozzles 3, 4 includes a plurality of nozzle pairs for performing direct metal deposition (discussed in the 7th paragraph under “description”). 
Teng teaches regarding claim 11, an assembly for direct metal deposition comprising: first and second direct metal deposition nozzles 3-4, each of the first and second direct metal deposition nozzles 3-4 including a laser beam and a source of metallic alloy powder; and a rotary stage 7 for providing rotational movement of an object about a central stage axis, said rotary stage being positioned below 
Regarding claim 14, the assembly further including a first rotary motor 5 to pivot said first direct [metal] deposition nozzle 44A around the first pivot axis (figure 1; in/after Brief Description of the Drawings: 2nd -3rd paragraphs; oscillation causes a pivot axis).
Regarding claim 15, the assembly further including a second rotary motor 6 to pivot said second direct [metal] deposition nozzle around the second pivot axis (figure 1; in/after Brief Description of the Drawings: 2nd -3rd paragraphs; oscillation causes a pivot axis).
TENG does not teach, regarding claim 1, that each of said plurality of nozzles are independently moveable along a common horizontal axis and are independently rotatable about first and second pivot axes, said plurality of nozzles being combinedly moveable along a vertical axis for providing symmetrical movement corresponding to a symmetrical deposition configuration of the object supported on said rotary stage while the object is rotated around said central stage axis. 
TENG does not teach, regarding claim 11, that a horizontal slide supporting said first and second direct metal deposition nozzles, wherein said first and second direct metal deposition nozzles are pivotable relative to said horizontal slide about respective first and second pivot axes that are parallel to each other, wherein the first and second direct metal deposition nozzles independently translate along said horizontal slide. 
Swanson teaches (regarding claim 1) an assembly for rapid manufacturing of objects, comprises nozzles 24A-24B, each of said plurality of nozzles are independently moveable along a common horizontal axis 32 and are independently rotatable about first (axis 32) and second pivot axes (30A-30B via gantry 20, which allows movement in the vertical direction), said plurality of nozzles 24A-24B being combinedly moveable along a vertical axis (gantry 20) for providing symmetrical movement corresponding to a symmetrical deposition configuration of the object supported on said rotary stage while the object is rotated around said central stage axis (figures 1-2; [0021-0024]).
Swanson teaches, regarding claim 11, that a horizontal slide 20 supporting said first and second direct metal deposition nozzles 24A-24B, wherein said first and second direct metal deposition nozzles are pivotable (Teng: swing angle of nozzles 3-4) relative to said horizontal slide 20 about respective first and second pivot axes that are parallel to each other, wherein the first and second direct (metal as material is taught by Teng) deposition nozzles independently translate along said horizontal slide 20 (figure 2, [0021]).
Regarding claim 2, said plurality of nozzles (24A-24B) comprises a pair of linearly coupled independently driven nozzle heads to deposit material and build at least one point of the object in three dimensions (figure 2, [0021-0022]).
Regarding claim 3, said plurality of nozzles includes a plurality of nozzle pairs (44A-44B) for simultaneously depositing single layers of material [0021].
Regarding claim 4, said plurality of nozzles 44A-44B perform direct [metal taught by Teng above] deposition to workpieces including at least two symmetrical axes ( axes along 20 and 30 as shown in figure 2).
Regarding claim 5, wherein each of said pair of nozzles 3-4 is coupled for synchronous linear movement along the horizontal and vertical axes and pivotal movement on the horizontal axis [0021, pivots backward or forward].
Regarding claim 6, each of said nozzles is linearly coupled and independently driven (motorized drive system)above the rotary stage for depositing material with two or more axes of symmetry (shown in figure 2, [0018]).
Regarding claim 7, the assembly further including two separate drive mechanism (motorized drive system) for each of said nozzles for providing horizontal and pivotal movement for each of said nozzles (figure 2, [0018]).
Regarding claim 12, the horizontal slide 20 includes a first slide portion 32A supporting said first direct material (metal taught by Teng) deposition nozzle 44A and a second slide portion 32B supporting said second direct metal deposition nozzle 44B (see figure 2).
Regarding claim 13, the assembly further including first and second towers 38A-38B for supporting said first and second horizontal slide portions 32A-32B, respectively.
Regarding claim 16, the assembly further including first and second motors [0018] for controlling movement of said first and second direct (metal taught by Teng) deposition nozzles 44A-44B along said horizontal slide 32A.
Regarding claim 17, the first and second direct metal deposition nozzles 44are operable to move radially inward in unison with each other along said horizontal slide (horizontal direction along gantry 20 and vertical direction Y bridge 30).
Regarding claim 18, said first and second direct [metal] deposition nozzles 44A move radially outward in unison with each other along said horizontal slide (horizontal direction along 20 and vertical direction 30; nozzle moving in both directions at the same time is akin to moving radially; [0032]).
Regarding claim 19, the vertical axis bisects said horizontal slide and wherein the first and second pivot axes (gantry 20 in X direction and Y bridge 30 in the Y direction) are perpendicular to the vertical axis (shown in figure 1-2).
Regarding claim 20, the assembly further including third and fourth direct metal deposition nozzles 44B [supported above said rotary stage is shown in Teng] and operable in unison with said first and second direct [metal] deposition nozzles 44A (figure 2; [0031, 0034]).
Teng and Swanson teach digital additive manufacturing systems and methods.  Teng teaches a plural nozzle for depositing metal materials.  Swanson teaches rail system for use with depositing nozzles to allow three dimensional movement during the manufacturing process.
The rationale for combining these teachings is to yield predictable result according to known methods
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the teaching of Swanson with the teaching of Teng to control the position of the nozzles in three space.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Goodman et al. (2016/0136900 A1) teaches a three dimensional positioning means with stepper motor for an additive manufacturing device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        

QG